Citation Nr: 0630918	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-01 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder. 

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post-
traumatic stress disorder. 
 
3.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to service-connected post-
traumatic stress disorder. 
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia a. Talpins, Associate Counsel 
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida in which the RO denied the 
benefits sought on appeal.  The appellant, who had active 
service from June 1967 to May 1969, appealed that decision to 
the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review.    
 
The Board remanded the case for further development in May 
2004.  Subsequent to the completion of this development, the 
case was returned to the Board for further review.  

For procedural purposes, the Board observes that the 
appellant originally filed his claim with the RO in St. 
Petersburg, Florida. See June 2001 statement.  However, he 
subsequently moved to Missouri; and as a result, the claims 
file was transferred in April 2003 to the RO in St. Louis, 
Missouri. See April 2003 notice of permanent transfer.  The 
RO in St. Louis issued Supplemental Statements of the Case 
and also certified the appellant's appeal to the Board of 
Veterans' Appeals. See September 2003, November 2003 and 
December 2004 Supplemental Statements of the Case.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The most probative medical evidence of record supports a 
link between aggravation of the appellant's hypertension and 
his service-connected post-traumatic stress disorder. 

3.  The most probative medical evidence of record supports a 
link between aggravation of the appellant's coronary artery 
disease and his service-connected post-traumatic stress 
disorder. 
4.  The most probative medical evidence of record supports a 
link between residuals of the appellant's stroke and his 
(now) service-connected hypertension and coronary artery 
disease. 


CONCLUSIONS OF LAW

1.  Aggravation of hypertension has been shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2005). 

2.  Aggravation of coronary artery disease has been shown to 
be proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2005). 

3.  Residuals of a stroke have been shown to be proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA and requires the 
VA to assist the claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, letters dated in September 2001 and May 2004 
specifically informed the appellant of the substance of the 
VCAA.  Nevertheless, since this decision represents a 
complete grant of the appellant's appeal, the appellant 
cannot be prejudiced by any deficiency, if any, in the notice 
and assistance requirements of the VCAA.  As such, the Board 
will dispense with any further discussion of the VCAA and 
will proceed to the issues presented on appeal.  

B.  Law and Analysis 

In this case, the appellant contends that he is entitled to 
service connection for hypertension, coronary artery disease 
and residuals of a stroke.  More specifically, he claims that 
his service-connected PTSD caused or aggravated these 
disorders and they should be service connected on a secondary 
basis.  While viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the more persuasive and credible evidence supports a finding 
of secondary service connection in regards to all three of 
the appellant's claims.  Therefore, the appeal will be 
granted. 

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  Service connection may also be granted for certain 
chronic diseases, such as hypertension and organic heart 
disease, when such disease is manifested to a compensable 
degree within one year of separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341, 
346 (1999).

In addition, service connection may also be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims (the "Court") has further held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation. Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability. Id.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim. 38 
C.F.R. § 3.102.  When the evidence of record is considered 
under the laws and regulations as set forth above, the Board 
is of the opinion that service connection for hypertension, 
coronary artery disease and residuals of a stroke is 
warranted. 

	1. Direct and presumptive service connection 

The evidence reveals that the RO granted service connection 
for PTSD in a rating decision dated in February 2001.  The 
appellant was assigned a 50 percent disability  evaluation 
effective August 17, 2000.  Thereafter, the appellant 
submitted a statement in June 2001, in which he claimed 
service connection for heart disease and a stroke as being 
secondary to his service-connected PTSD. See June 2001 
statement.  With his letter, the appellant provided a 
statement from his cardiologist, Z.G., M.D., in which Dr. G. 
opined that the appellant's PTSD and anxiety contributed to 
the development of his hypertension, coronary artery disease 
and stroke. See June 2001 letter from Dr. G.  

The evidence indicates that the appellant has current 
diagnoses of hypertension, coronary artery disease, and 
cerebrovascular disease; and that he experienced a 
cerebrovascular accident (otherwise known as a stroke) in May 
2000. August 2004 VA examination report (the appellant 
reported he developed a stroke in May of 2000); medical 
records of C.R.U., M.D. dated from September 1992 to January 
2002; however, see June 2001 letter from Dr. G. ("He  . . . 
had a stroke in January 2000). 
The record does not show that the appellant developed 
hypertension or coronary artery disease in service or within 
one year of separation from service; nor did the appellant 
have a stroke during these periods of time.  While the 
appellant's June 1967 induction examination reflected that 
his blood pressure reading was 134 systolic pressure 
("syst") over 70 diastolic pressure ("dias") while sitting 
and the appellant reported that he had high blood pressure 
once, his remaining service medical records are silent as to 
any complaints, treatment or diagnosis involving high blood 
pressure or hypertension. See June 1967 report of medical 
examination; June 1967 report of medical history.  In 
addition, the appellant's service separation clinical 
examination noted that the appellant's blood pressure was 120 
over 80 while sitting; and the appellant's blood pressure was 
reported as being okay. See April 1969 report of medical 
examination; April 1969 report of medical history.  
Significantly, hypertension was not diagnosed.  Based upon 
this evidence, direct service connection for hypertension is 
not warranted. See also August 2004 VA examination report 
("In my opinion, this patient does not seem to have a 
history of hypertension during or immediately after 
service").   

The Board also observes that the appellant is not entitled to 
presumptive service connection for hypertension since the 
first medical evidence of record reporting high blood 
pressure post-service is dated in September 1992, over twenty 
years after the appellant separated from service. See 
September 1992 medical records of Dr. U.  Although the 
appellant reports that he had high blood pressure six to nine 
months post-service (See August 2004 VA examination report, 
p. 2), no medical evidence contained in the claims file 
corroborate this assertion.  While the appellant's spouse 
submitted a statement in which she reported symptomatology 
she observed upon the appellant's return from service, 
symptomatology she now attributes to elevated blood pressure 
(See June 2004 letter), the Board observes that the spouse's 
statement does not supply medical evidence in support of the 
appellant's claim since she has not been shown to have the 
requisite training or expertise to offer an opinion that 
requires medical expertise, such as the etiology of the 
appellant's hypertension. Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  
As for the appellant's heart disorder, the Board observes 
that the clinical evaluation portions of both the appellant's 
induction and separation examinations reflected that the 
appellant's heart was normal. June 1967 and April 1969 
reports of medical examinations.  In the medical history 
portions of those examinations, the appellant denied 
experiencing either pain or pressure in the chest or heart 
palpitations. See June 1967 and April 1969 reports of medical 
history.  In addition, the appellant's service medical 
records are silent as to any complaints, treatment or 
diagnosis involving the appellant's heart.  The first medical 
evidence of a cerebrovascular accident and coronary artery 
disease are dated in July 2000, over thirty years after the 
appellant separated from service. See July 2000 medical 
records of Dr. U.; August 2004 VA examination report.  
Therefore, service connection for coronary artery disease and 
residuals of a stroke are not warranted on either a direct or 
presumptive basis.  

	2. Secondary service connection 

The appellant's alternative theory of entitlement to service 
connection involves his assertion that his hypertension and 
coronary artery disease developed secondary to his service-
connected PTSD; and as a result, he had a stroke.  As will be 
discussed in more detail below, the Board finds that the most 
competent medical evidence of record supports the appellant's 
contentions; and as such, his appeal for service connection 
on a secondary basis will be granted. 

As set forth above, the appellant's post-service medical 
records reveal diagnoses of hypertension and coronary artery 
disease, in addition to a stroke occurring in May 2000. See 
August 2004 examination report, p. 2.  Therefore, the first 
element to establish secondary service connection has been 
met.  As such, the remaining question before the Board is 
whether there is medical evidence contained in the claims 
file supporting the appellant's assertions that his current 
diagnoses were either caused by or aggravated by his service-
connected PTSD. See Allen v. Brown, supra.  
 
The claims file contains several statements from the 
appellant's private cardiologist, Dr. G., on the appellant's 
behalf.  See letters from Dr. G. dated in June 2001, January 
2002, June 2002 and March 2004.  In his first letter, Dr. G. 
reported that the appellant had diagnoses of hypertension, 
coronary artery disease and anxiety; and opined that the 
appellant's PTSD and anxiety contributed to the development 
of his hypertension, coronary artery disease and stroke. See 
June 2001 letter from Dr. G.  However, Dr. G. did not provide 
a basis for his opinion or cite to any medical research in 
support of his opinion at that time. Id.  In January 2002, 
Dr. G. again opined (without elaboration) that PTSD caused 
and/or exacerbated the appellant's hypertension; and also 
reported that hypertension is a major risk factor for 
atherosclerotic disease. See January 2002 letter from Dr. G.  
In support of his opinion, Dr. G. referred to a single 
paragraph in an article titled The Heart and Hypertension, in 
which the author reported that "stress mediated 
hyperresponsivity of the cardiovascular system could be 
associated with an increased risk for subsequent essential 
hypertension." Id. (emphasis added).  Dr. G. submitted a 
third letter in June 2002, in which he indicated that there 
had been numerous studies in pre-hypertensive patients which 
indicated a relationship between stress mediated hyper-
responsivity of the cardiovascular system, which in turn 
increased subsequent risk of development of essential 
hypertension. See June 2002 letter from Dr. G.  However, the 
doctor went on to state that it was his medical opinion that 
the appellant' PTSD could certainly be the cause of the 
appellant's hypertension. Id. (emphasis added).   

In a fourth letter submitted by Dr. G. on the appellant's 
behalf, the doctor indicated that he reviewed the appellant's 
claims folder, VA records and excerpts. See March 2004 letter 
from Dr. G.  He reported that he was familiar with the 
appellant's disorders; and that he considered the 
relationship between the appellant's PTSD, hypertension, 
coronary artery disease and complications of the coronary 
heart disease (stroke residuals). Id.  He opined that the 
appellant's hypertension, coronary artery disease and stroke 
residuals were at least as likely as not related to the 
appellant's PTSD. Id.  In doing so, he acknowledged that the 
appellant had a family history of coronary artery disease and 
other known risk factors for hypertension and coronary artery 
disease, but stated that the stress of the appellant's 
emotional state certainly aggravated (if not instigated) the 
appellant's hypertension and coronary artery disease. Id.  He 
also opined that the appellant's long history of PTSD and 
anxiety symptoms caused physiologic changes in the appellant, 
resulting in hypersensitivity to stress reactions, likely 
causing essential hypertension. Id.  In reviewing the medical 
evidence of record, Dr. G. also indicated that he found more 
persuasive research cited for a positive correlation between 
persistent increased stress levels and the development of 
hypertension and its sequela. Id.  In doing so, he attached 
two articles in support of his opinion.  The first, titled 
Platelets and Psychiatry: Lessons Learned from Old and New 
Studies, concluded that stress and platelet activation had 
direct implications for coronary artery disease, especially 
thrombosis. See article, p. 15.  The second, titled 
Diagnosing Secondary Hypertension, discussed causes of 
hypertension that included acute stress; and stated that such 
stress could induce catecholamine release that often 
contributed to preoperative or postoperative hypertension. 
See article, p. 4.  

In developing the appellant's claims, the RO obtained a VA 
opinion by a medical doctor as to the relationship between 
PTSD and the disorders at issue on appeal. See August 2003 
and August 2004 reports.  The August 2003 report, prepared 
based upon a review of the appellant's claims file and 
medical literature, indicated the examiner's professional 
medical opinion that it was not at least as likely as not 
that the appellant's PTSD caused secondary effects of 
hypertension, the residuals of a stroke and coronary artery 
disease. See August 2003 report, p. 2.  The examiner reported 
that a review of the medical literature strongly supported 
the finding that secondary effects of PTSD (to include 
hypertension, cardiovascular disease and the neurological 
secondary effects secondary to arteriosclerosis) were not 
well founded. Id.  He referred to an untitled 1982 review of 
the Australia and New Zealand Journal of Psychiatry in 
support of his opinion. Id.  

In addition, the appellant was afforded a VA examination with 
a cardiologist in August 2004.  According to the August 2004 
examination report, the examiner found no medical literature 
supporting the allegation that PTSD causes hypertension; and 
asserted that there was no data on PTSD worsening 
hypertension, coronary artery disease or stroke. See December 
2004 report and addendum report.  After performing a physical 
examination upon the appellant and taking a medical history, 
the cardiologist reported that the appellant did not have any 
documented history of hypertension during the service or 
after service for over twenty years. December 2004 
examination report, p. 3.  He noted that the appellant had 
been drinking alcohol for a long time, at times heavy, and 
that this alcohol use could have induced hypertension and 
caused cerebrovascular disease and coronary artery disease. 
Id.  He indicted that he had not been familiar with any 
evidence suggesting that PTSD was linked to hypertension; and 
reported that his psychiatric associates were also not 
familiar with such literature. Id.  Based upon this 
information, the cardiologist opined that it was not at least 
as likely as not that the appellant's hypertension, coronary 
artery disease or residuals of a cerebrovascular accident 
were secondary to his PTSD. Id.  In support of his opinion, 
the cardiologist reported that according to the American 
Heart Institute and American College of Cardiology, PTSD does 
not cause coronary artery disease. December 2004 addendum 
report.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

In comparing and evaluating the August 2003 VA opinion, the 
August 2004 VA cardiologist's report, and Dr. G.'s numerous 
letters, the Board observes for the record that there are 
certain deficiencies with respect to the detail and 
thoroughness of all of these reports.  While the August 2003 
opinion indicated a review of the medical literature 
regarding PTSD and its connection to hypertension and 
coronary artery disease, the examiner failed to detail the 
literature actually reviewed and how that literature 
countered the opinions provided in Dr. G.'s nexus statements 
of record at that time. See June 2001 January 2002 and June 
2002 letters.  The August 2003 opinion also failed to discuss 
this particular appellant's case, in terms of providing an 
opinion as to the cause of the appellant's hypertension and 
coronary artery disease if such cause was not associated with 
his PTSD.  Therefore, the Board finds the August 2003 opinion 
to be of little probative value.    

The August 2004 examination report is defective in that the 
examiner was not even aware of medical literature supporting 
the allegation that PTSD causes hypertension or that it could 
worsen hypertension, coronary artery disease or stroke. See 
December 2004 addendum report.  The Board finds this 
examiner's statement to be particularly of concern not only 
because such studies were referred to in Dr. G.'s previous 
letters and the August 2003 VA opinion, but the RO also noted 
additional studies in the October 2001 rating decision on 
appeal. See October 2001 rating decision, p. 1 ("Much 
research has been done on the subject of the relationship 
between posttraumatic stress disorder and cardiovascular 
disease).  While the American Heart Institute and American 
College of Cardiology may not presently recognize that PTSD 
causes coronary artery disease, the cardiologist did not 
address the Institute and College's positions as to the 
relationship between PTSD and the development or aggravation 
of hypertension, or the possible subsequent relationship 
between hypertension and coronary artery disease.  The 
examiner also did not address the appellant's specific risk 
factors for development for coronary artery disease, other 
than to report that the appellant's alcohol use could have 
induced hypertension resulting  in cerebrovascular disease 
and coronary artery disease.  As will be discussed below, 
this conclusion is as speculative as the conclusions set 
forth in the June 2001, January 2002 and June 2002 letters 
from Dr. G.  As such, the Board also views the August 2004 
opinion as providing little probative value to the analysis 
at hand.  

The Board finds the June 2001, January 2002, June 2002 
letters from Dr. G. to be unpersuasive and insufficient to 
support the appellant's claims in light of the fact that Dr. 
G. not only did not provide the basis of his opinions, he 
also asserted that the appellant's PTSD could be the cause of 
the disorders on appeal or relied upon research that utilized 
the same speculative language.  The law does not permit 
service connection based upon speculative or conjectural 
medical opinions on etiology. See 38 C.F.R. § 3.102. See also 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to be 
medical nexus evidence to well-ground cause of death claim).  
In addition, certain facts cited in Dr. G's letters are 
contradicted by other evidence contained in the claims file. 
(See January 2002 letter in which Dr. G. indicates that the 
appellant has had a history of hypertension since 1969).     

Lastly, the Board evaluates the March 2004 nexus letter from 
Dr. G.  In doing so, the Board finds that this letter is not 
particularly thorough or complete in light of Dr. G.'s 
failure to explain his discounting of the appellant's family 
history of coronary artery disease and other risk factors for 
hypertension and coronary artery disease (such as tobacco and 
alcohol abuse documented over an eight year period of time 
prior to the appellant's stroke). See medical records of Dr. 
U. dated from September 1992 to January 2002.  However, while 
viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that this letter is 
more persuasive than either the August 2003 opinion or August 
2004 examination report since it was (1) prepared by a 
cardiologist who has treated the appellant for several years, 
(2) based upon a review of the appellant's claims file and 
applicable medical records and (3) cites to research reviewed 
and provided to the Board in support of the claims.  In 
making this decision, the Board concludes that the opinion 
from Dr. G. supports the finding that the appellant's PTSD 
aggravated his hypertension and coronary artery disease, thus 
leading to appellant's cardiovascular accident, rather than 
directly caused his hypertension and coronary artery disease.  
The Board basis this finding upon the language utilized by 
Dr. G. in his March 2004 opinion. See March 2004 letter 
("the stress his emotional state places on his physical 
state is certainly aggravating, if not instigating").  

Therefore, based on a thorough review of the evidence of 
record and resolving doubt in the favor of the appellant, the 
Board finds that the evidence supports service connection for 
hypertension, coronary artery disease and residuals of a 
stroke, for the reasons discussed above.  In doing so, the 
Board has resolved doubt in the appellant's favor. 
ORDER

Service connection for hypertension on the basis of 
aggravation is granted. 

Service connection for coronary artery disease on the basis 
of aggravation is granted. 

Service connection for residuals of a stroke is granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


